Citation Nr: 0929882	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for herniated cervical 
disc C5-6 status post discectomy and fusion, previously 
claimed as mild cervical radiculopathy C6 distribution.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and May 2003 rating decisions of 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2003 rating decision, the 
RO denied service connection for GERD, and the May 2003 
decision denied reopening the claim for service connection 
for mild cervical radiculopathy C6 distribution.  The claim 
for service connection for mild cervical radiculopathy C6 
distribution was reopened by the Board in an April 2007 
decision.  The Board notes that during the course of the 
appeal, the Veteran's claims file was temporarily brokered to 
the Salt Lake City, Utah, VA Regional Office.  

In April 2007 and September 2008, the Board remanded both 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of GERD and service is of record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of herniated cervical disc C5-6 status post 
discectomy and fusion and service is of record.  




CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, GERD is 
related to his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).  

2.  Giving the benefit of the doubt to the Veteran, herniated 
cervical disc C5-6 status post discectomy and fusion is 
related to his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that service connection is warranted for 
his cervical spine disability and GERD.  In an August 2002 
personal statement, the Veteran stated that throughout his 
service career, he incurred numerous head and neck injuries.  
He explained that as a career infantryman, he self-medicated 
his injuries during service and did not visit sick call for 
his back and neck injuries.  In regards to his GERD, the 
Veteran reported not having any problems with his 
gastrointestinal (GI) track during his first half of his 
active duty.  However, beginning in 1985, he started having 
stomach problems, which resulted in an increased amount of 
acid produced in his stomach.  The Veteran contends that his 
current cervical disability and GERD are attributable to his 
active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reflects 
complaints and treatment for a stomach disorder.  Beginning 
in January 1980, the Veteran was seen at sick call for 
complaints of stomach cramping and diarrhea.  He was 
diagnosed with gastroenteritis.  The Veteran returned to sick 
call in April 1981 with complaints of ongoing diarrhea for 
approximately two weeks.  The physician diagnosed him again 
with gastroenteritis.  Later in April 1981, the Veteran went 
back to sick call with complaints of abdominal pain.  The 
pain was described as a "gas sensation."  He was diagnosed 
with indigestion, possibly secondary to tetracycline (TCN).  
In January 1990, an upper gastrointestinal series (UGI) 
showed increased duodenal folds.  Upon discharge from 
service, clinical evaluation of the Veteran's genitourinary 
(GU) system, abdomen and viscera, and cervical spine were 
normal.  However, the Veteran reported on his November 1998 
report of medical history as having or had recurrent back 
pain and stomach, liver, or intestinal trouble.  

Post service treatment records confirm continuous treatment 
and complaints for a cervical spine disability and GERD.  A 
January 2000 Magnetic Resonance Imaging (MRI) of the cervical 
spine revealed mild broad-based posterior and right 
paracentral disc bulge with mild right anterolateral 
impression on the cal sac and cervical cord.  He was assessed 
with mild right C6 radiculopathy.  In October 2002, a VA 
outpatient treatment note reports diagnoses of disc 
herniation C5-C6 with right arm symptomatology and GERD.  It 
was also noted that the Veteran's cervical disability "may 
be related to the patient's history of neck injuries [in] 
[service]."  MRI testing conducted in July 2003 showed right 
C5-6 herniated nucleus pulposus (HNP) compressing the right 
C6 nerve root.  In September 2003, the Veteran underwent a 
cervical discectomy and fusion.  

In support of his claims, the Veteran submitted several 
medical statements regarding the etiology of his current 
disabilities.  In September 2003, Dr. J.D.W. Chief of 
Neurosurgery Service for the Western Regional Medical Command 
and Madigan Army Medical Center stated that after reviewing 
the Veteran's medical history, it was "medically possible 
and perhaps even probable" that the Veteran's cervical spine 
disorder can be traced to multiple injuries while on active 
duty.  Similarly, Dr. L.L. of the United States Air Force 
stated in a March 2004 medical statement that the Veteran was 
diagnosed with GERD after undergoing radiologic testing in 
1990 due to frequent dyspepsia noted on a health risk 
appraisal examination in November 1989.  She also referred to 
his increased duodenal folds on his upper GI during his 
military service.  Dr. L.L. concluded that reflux cannot 
always be documented with such testing, but the test allows 
the provider to rule out a more concerning etiology for the 
dyspepsia such as a gastric ulcer.  The Board also notes that 
this same conclusion was reiterated in a July 2008 medical 
statement by Dr. R.B. of the Pacific Air Forces.  

In April 2008, the Veteran was afforded a VA examination for 
his disabilities.  Upon physical examination of the Veteran, 
the VA examiner diagnosed him with GERD and C5-C6 discectomy 
and fusion.  After a review of the Veteran's claims file, the 
VA examiner concluded that there was no nexus between the 
Veteran's cervical spine disorder and his GERD.  The Board 
notes that because the April 2008 VA examiner did not offer 
an opinion as to whether the Veteran's two disabilities were 
related to his active military service, the case was again 
remanded in September 2008 to obtain the necessary opinions.  
As such, in a November 2008 addendum, the VA examiner noted 
that the Veteran specifically mentioned multiple instances of 
spine strain during military training exercises with an onset 
of cervical spine symptoms of neck pain with radiation of 
numbness to the right upper extremity as early as 2000.  She 
explained that cervical fusion with resolution of major 
symptoms was performed in September 2003, and the condition 
arthritic degeneration requiring fusion "likely developed 
over a long period of time . . . ."  She further noted the 
Veteran's reports of experiencing heartburn beginning in 1986 
with multiple flares and exacerbations during stressful times 
in his life.  Based on the Veteran's history, record review, 
and his statements, the VA examiner opined that both his 
cervical spine disability and GERD are "at least as likely 
as not (50/50 probability)" related to his active military 
service.  

The Board has reviewed this case and finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for the Veteran's cervical spine disability and 
GERD.  The Veteran is competent to report that he experienced 
stomach problems during service, which is supported by the 
sick call reports for stomach treatment.  On the other hand, 
the Board is certainly aware that there are no service 
treatment records to substantiate the Veteran's reported 
multiple neck injuries during service.  However, the Veteran 
is competent to report experiencing injuries to his neck 
during his twenty-one years and ten months as an infantryman.  
Thus, the Board will concede such neck injuries and stomach 
problems in service.  It must be noted that the Veteran is 
not, on the other hand, competent to state that he sustained 
a herniated cervical disc C5-6 status post discectomy and 
fusion, and had GERD in service, as that requires a medical 
opinion or requires objective medical evidence.  Regardless, 
there is no reason for the Board to question the Veteran's 
credibility in this case, particularly when the VA examiner 
supports the finding that the Veteran's cervical disability 
and GERD are related to his military service.  

Additionally, the October 2002 VA outpatient treatment note 
and the three medical statements submitted by the Veteran, 
acknowledge the Veteran's history of an injury or event in 
service, and essentially state that the Veteran currently has 
GERD and a cervical spine disability as a result of some type 
of event or injury.  Similarly, during the VA examination, 
the Veteran provided a statement as to continuity of 
symptomatology, stating that his GERD and cervical spine 
began in 1986 and 2000, respectively, and he has endured GERD 
and cervical spine issues since that time.  Again, the Board 
finds the Veteran's statements are credible, as the 
statements are consistent with the objective evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 487, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board 
must analyze the credibility and probative value of 
evidence).  Furthermore, the evidence of record is void of 
any intercurrent injury, and there is no evidence of record 
to suggest that an injury occurred between the Veteran's 
discharge from service and the April 2008 VA examination.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for herniated 
cervical disc C5-6 status post discectomy and fusion and GERD 
is warranted.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for herniated cervical disc 
C5-6 status post discectomy and fusion, previously claimed as 
mild cervical radiculopathy C6 distribution is granted.  

Entitlement to service connection for GERD is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


